WRIT DENIED: Since relator is represented by counsel, he should proceed through his attorney. Relator has no right to be both represented and representative. See State v. McCabe, 420 So.2d 955 (La. 1982); State v. Bodley, 394 So.2d 584 (La. 1981).
This Court will not review the merits of an application filed by a pro se applicant who is represented by counsel unless the applicant alleges deficiencies in the performance of his counsel and has presented that complaint to the district court. Herein, if relator seeks to resume the hearing on his application for post conviction relief or complain of his counsel’s performance, he should first address those complaints to the district court.